ORDER
PER CURIAM.
S.J. appeals from the trial court’s judgment granting J.T.’s petition for declara*850tion of paternity and for custody. She challenges the trial court’s order of supervised custody. We have reviewed the briefs of the parties and the record on appeal, and we conclude the trial court committed no reversible error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2016).